UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-16438 NATIONAL TECHNICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-4134955 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, California (Address of principal executive offices) (Zip Code) (818) 591-0776 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at September 6, 2012 Common Stock, no par value 11,452,287 shares NATIONAL TECHNICAL SYSTEMS, INC.AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JULY 31, 2012 TABLE OF CONTENTS SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS ii PART I—FINANCIAL INFORMATION 1 Item 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of July 31, 2012 (unaudited) and January 31, 2012 Unaudited Consolidated Statements of Operations For the Three and Six Months Ended July 31, 2012 and 2011 Unaudited Consolidated Statements of Comprehensive Income For the Three and Six Months Ended July 31, 2012 and 2011 Unaudited Consolidated Statements of Cash Flows For the Six Months Ended July 31, 2012 and 2011 Notes to Unaudited Consolidated Financial Statements Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 Item 4. CONTROLS AND PROCEDURES 21 PART II—OTHER INFORMATION 23 Item 1. LEGAL PROCEEDINGS 23 Item 1A. RISK FACTORS 23 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 Item 3. DEFAULTS UPON SENIOR SECURITIES 23 Item 4. MINE SAFETY DISCLOSURES 23 Item 5. OTHER INFORMATION 23 Item 6. EXHIBITS 23 SIGNATURES 24 EXHIBIT INDEX 25 -i- Table of Contents EXPLANATORY NOTE In this report, unless the context otherwise requires, the terms “NTS,” “Company,” “we,” “us,” and “our” refer to National Technical Systems, Inc., a California corporation, and our consolidated subsidiaries. SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS Certain statements in this report, including information incorporated by reference, are “forward-looking statements.” Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as “may,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” or “projects,” or the negative or other variation of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, anticipated trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our business, are forward-looking statements. Forward-looking statements in this report may include statements about: • anticipated results of operations including expected trends in our revenues, gross margins, operating expenses, adjusted EBITDA and net income; • the future actions of our competitors, including pricing decisions and new service offerings; • our ability to obtain future financing or capital when needed; • anticipated economic trends in the industries that we serve; • our ability to complete or achieve the anticipated benefits from acquisitions, business combinations, strategic partnerships, divestitures and other significant transactions. The forward-looking statements in this report speak only as of the date of this report and caution should be taken not to place undue reliance on any such forward-looking statements. Forward-looking statements are subject to risks and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item 1A and elsewhere in this report and in our 2012 Annual Report on Form 10-K, as well as in other reports and documents we file with the SEC. -ii- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Consolidated Balance Sheets At At July 31, January 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, less allowance for doubtful accounts of $800,000 at July 31, 2012 and $671,000 at January 31, 2012 Income taxes receivable, net Inventories, net Deferred income taxes Prepaid expenses Total current assets Property, plant and equipment, at cost Less: accumulated depreciation ) ) Net property, plant and equipment Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred income Current installments of long-term debt Total current liabilities Long-term debt, excluding current installments Deferred income taxes Deferred compensation Other long-term liabilites Commitments and contingencies SHAREHOLDERS' EQUITY: Preferred stock, no par value, 2,000,000 shares authorized; none issued - - Common stock, no par value. Authorized, 20,000,000 shares; issued and outstanding, 11,375,000 as of July 31, 2012 and 11,306,000 as of January 31, 2012 Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Noncontrolling interests Total equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes. 1 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations Three Months Ended Six Months Ended July 31, July 31, Net revenues $ Cost of sales Gross profit Selling, general and administrative expense Equity loss from non-consolidated subsidiary Operating income Other income (expense): Interest expense, net ) Other income (expense), net ) ) Total other income (expense), net ) Income before income taxes and noncontrolling interests Income taxes Net income from continuing operations (Loss) income from discontinued operations, net of tax ) ) Net income Net income attributable to noncontrolling interests ) Net income attributable to NTS $ Net income from continuing operations attributable to NTS $ Net loss from discontinued operations attributable to NTS $ ) $ $ ) $ Basic earnings attributable to NTS per common share: Net income from continuing operations $ Net income from discontinued operations - - Net income attributable to NTS $ Diluted earnings attributable to NTS per common share: Net income from continuing operations $ Net income from discontinued operations - - Net income attributable to NTS $ Weighted average common shares outstanding Dilutive effect of stock options, nonvested shares and warrants Weighted average common shares outstanding, assuming dilution See accompanying notes. 2 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Comprehensive Income Three Months Ended Six Months Ended July 31, July 31, Net income $ Other comprehensive (loss) income, net of tax: Foreign currency translation adjustment ) ) Comprehensive income $ Comprehensive income attributable to non-controlling interest ) Comprehensive income attributable to NTS $ See accompanying notes. 3 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows for the Six Months Ended July 31, 2012 and 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issuance cost and debt discount Allowance for doubtful accounts Gain on investments ) ) Deferred income taxes Share based compensation Changes in operating assets and liabilities (net of acquisitions): Accounts receivable ) ) Inventories Prepaid expenses ) ) Other assets Income taxes receivable, net ) Accounts payable ) ) Accrued expenses ) ) Deferred income Deferred compensation Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Investment in life insurance ) - Cash surrender of insurance policy - Acquisition of businesses, net of cash aquired ) ) Investment in retirement funds ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from current and long-term debt Repayments of current and long-term debt ) ) Proceeds from Mill Road financing, net - Proceeds from stock options exercised Tax benefit from restricted stock issuance and stock options exercised Net cash provided by financing activities Effect of exchange rate changes on cash Net (decrease) increase in cash and cash equivalents ) Beginning cash and cash equivalents balance (c) (a) ENDING CASH AND CASH EQUIVALENTS BALANCE $ (d) $ (b) (a) Cash and cash equivalents at January 31, 2011 includes cash from discontinued operations of $376,000. (b) Cash and cash equivalents at July 31, 2011 includes cash from discontinued operations of $223,000. (c) Cash and cash equivalents at January 31, 2012 includes cash from discontinued operations of $15,000. (d) Cash and cash equivalents at July 31, 2012 includes cash from discontinued operations of $5,000. See accompanying notes. 4 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Notes to the Unaudited Consolidated Financial Statements 1. Basis of Presentation The consolidated financial statements include the accounts of National Technical Systems, Inc. (“NTS” or the “Company”) and its majority-owned or otherwise controlled subsidiaries. All significant intercompany accounts and transactions have been eliminated. Investments in entities in which the Company can exercise significant influence, but does not own a majority equity interest or otherwise control, are accounted for using the equity method and are included as investments in equity interests on the consolidated balance sheets. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for Form 10-Q. Accordingly, certain information and footnote disclosures, normally included in financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted pursuant to such rules and regulations. Certain prior period amounts have been reclassified to conform to the current period presentation. The statements presented as of July 31, 2012 and for the three and six months ended July 31, 2012 and 2011 are unaudited. In the opinion of management, these financial statements reflect all normal recurring and other adjustments necessary for a fair presentation, and to make the financial statements not misleading. These financial statements should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended January 31, 2012. Operating results for interim periods are not necessarily indicative of operating results for an entire fiscal year or any other future periods. 2. Income Taxes Income taxes for the interim periods are computed using the effective tax rates estimated to be applicable for the full fiscal year, as adjusted for any discrete taxable events that occur during the period. The Company files income tax returns in the United States (“U.S.”) on a federal basis and in many U.S. state and foreign jurisdictions. Certain tax years remain open to examination by the major taxing jurisdictions to which the Company is subject. The Company does not anticipate that its total unrecognized tax benefits or obligations will significantly change due to the settlement of examinations or the expiration of statutes of limitation during the next twelve months. 3. Comprehensive Income In June 2011, the Financial Accounting Standards Board (“FASB”) amended its guidance on the presentation of comprehensive income. Under the amended guidance, an entity has the option to present comprehensive income in either one continuous statement or two consecutive financial statements. A single statement must present the components of net income and total net income, the components of other comprehensive income and total other comprehensive income, and a total for comprehensive income. In a two-statement approach, an entity must present the components of net income and total net income in the first statement. That statement must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income. The option under the prior guidance that permitted the presentation of components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. The amendment became effective for the Company on February 1, 2012. This guidance did not have an impact on the Company’s consolidated financial position, results of operations or cash flows as it is disclosure-only in nature. 4. Inventories Inventories consist of accumulated costs applicable to uncompleted contracts and are stated at actual cost which is not in excess of estimated net realizable value. 5 Table of Contents 5. Noncontrolling Interests Noncontrolling interest in the Company’s NQA, Inc. subsidiary is a result of 50% of the stock of NQA, Inc. owned by Ascertiva Group Limited formerly NICEIC Group Limited. Profits and losses are allocated 50.1% to NTS, and 49.9% to Ascertiva Group Limited.The balance in noncontrolling interests as of January 31, 2012 was $1,381,000.Net income attributable to noncontrolling interests for the six months ended July 31, 2012 was $504,000, resulting in a noncontrolling interest balance of $1,885,000 as of July 31, 2012. 6. Earnings Per Share Basic earnings per share have been computed using the weighted average number of shares of common stock outstanding during the year. Basic earnings per share exclude any dilutive effects of options, warrants, non-vested restricted shares and convertible securities. 7. Intangible Assets The following table summarizes the Company’s intangible assets as at July 31, 2012 and January 31, 2012: July 31, 2012 January 31, 2012 Gross Net Estimated Gross Net Estimated Carrying Accum. Carrying Useful Carrying Accum. Carrying Useful Amount Amort. Amount Life Amount Amort. Amount Life Intangible assets subject to amortization: Covenants not to compete $ $ $ 3-5 years $ $ $ 3 years Customer relationships 3-15 years 3-15 years Accreditations and certifications 5 years 5 years Trademarks and tradenames 3-10 years 3-10 years GSA Schedule 10 years 10 years Total $ Intangible assets not subject to amortization: Goodwill $ $ Trademarks and tradenames Total $ $ 8. Accrued Expenses A summary of accrued expenses at July 31, 2012 and January 31, 2012: July 31, 2012 January 31, 2012 Compensation and employee benefits $ $ Garwood note payable - LTI holdback - Other Total accrued expenses $ $ 9. Equity Equity Incentive Plans The Company has two employee incentive stock option plans: the “2002 stock option plan” and the “2006 equity incentive plan.” The 2006 equity incentive plan replaced the 2002 stock option plan, which was terminated and no further options will be granted under the 2002 stock option plan. 6 Table of Contents A summary of our stock option activity under the 2002 stock option plan and 2006 equity incentive plan as of July 31, 2012 is as follows: Shares Weighted Avg. Exercise Price Weighted Avg. Remaining Contract Life in years Aggregate Intrinsic Value Outstanding at January 31, 2012 $ $ Granted - - Exercised ) Canceled, forfeited or expired ) Outstanding at July 31, 2012 $ $ Exercisable at July 31, 2012 $ $ There was no compensation expense related to stock options for the six months ended July 31, 2012 and 2011. As of July 31, 2012, there was no unamortized stock-based compensation expense related to unvested stock options, as all outstanding options are fully vested. The Company has issued restricted shares under the 2006 equity incentive plan.As of July 31, 2012, 76,000 non-vested restricted shares were outstanding at a weighted average grant date value of $5.28. The outstanding restricted shares vest at 25% per year commencing with the first anniversary of the grant date. Compensation expense, representing the fair market value of the shares at the date of grant, net of assumptions regarding estimated future forfeitures, is charged to earnings over the vesting period.Compensation expense included in general and administrative expenses in the Company’s consolidated statement of operations, relating to these grants was $138,000 for the six months ended July 31, 2012.As of July 31, 2012, there was $359,000 of unamortized stock-based compensation cost related to these non-vested shares which is expected to be recognized over a remaining period of 38 months. Shareholders Rights Plan On September 21, 2010 our Board of Directors adopted a shareholders rights plan.Pursuant to the Shareholders Rights Agreement entered into in order to effect the rights plan, the Board of Directors declared a dividend distribution of one right for each outstanding share of common stock on the record date of October 1, 2010.The rights also attach to subsequently issued shares of common stock. Each right, when it became exercisable, entitled the registered holder to purchase from the Company one one-hundredth (1/100th) of a share of the Company's Series A Junior Participating Preferred Stock, no par value ("Preferred Stock"), at a per-share exercise price of $30.00 in cash, subject to adjustment. Fair Value Measurement The accounting standard for fair value establishes a framework for measuring fair value and requires disclosures about fair value measurements by establishing a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are described below: Basis of Fair Value Measurement at Reporting Date Using Level 1 Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2 Inputs reflect quoted prices for identical assets or liabilities in markets that are not active; quoted prices for similar assets or liabilities in active markets; inputs other than quoted prices that are observable for the asset or the liability; or inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 Unobservable inputs reflecting the Company’s own assumptions incorporated in valuation techniques used to determine fair value. These assumptions are required to be consistent with market participant assumptions that are reasonably available. 7 Table of Contents The following table summarizes the input levels that were used to determine the fair value of the Company’s investment securities, contingent consideration obligations and embedded derivative at July 31, 2012: Total (Level1) (Level2) (Level3) SERP investment in mutual funds $ $ $
